Exhibit 10.1

 

February 13, 2020

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Newborn
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, $.001 par
value (the “Ordinary Shares”), one redeemable warrant, each warrant entitling
its holder to purchase one-half (1/2) of one Ordinary Share at an exercise price
of $11.50 per full share (the “Warrants”), and one right to receive one-tenth
(1/10) of one Ordinary Share (the “Rights”). Certain capitalized terms used
herein are defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

2. (a) Unless the Company’s shareholders are previously given the option to
redeem their shares in connection with amending applicable documents to extend
the time that the Company has to complete a Business Combination and the Company
fails to consummate a Business Combination within 12 months from the closing of
the Company’s IPO (or, in the event that the Company extended the period of time
to consummate a business combination up to two times, each by an additional
three months, up to 18 months from the closing of the Company’s IPO), the
undersigned shall take all reasonable steps to (i) cause the Trust Fund to be
liquidated and distributed to the holders of the IPO Shares and (ii) cause the
Company to liquidate as soon as reasonably practicable.

 

 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Warrants or Rights underlying the Private Units,
all of which will terminate on the Company’s liquidation.

 

3. The undersigned will escrow all of his, her or its Insider Shares pursuant to
the terms of a Stock Escrow Agreement, which the Company will enter into with
the undersigned and an escrow agent acceptable to the Company.

 

4. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Units will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

2

 

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination; provided that the
Company shall be allowed to repay working capital loans made by the undersigned
to the Company in cash upon consummation of the Business Combination.
Notwithstanding the foregoing, the undersigned and any affiliate of the
undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 

9. The undersigned agrees to be a director of the Company until the earlier of
the consummation by the Company of a Business Combination or the liquidation of
the Company. The undersigned’s biographical information previously furnished to
the Company and the Representative is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

3

 

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

4

 

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

5

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement [and to serve
as a Director and/or officer of the Company].

 



6

 

 

11. The undersigned hereby waives his, her or its right to exercise redemption
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek redemption with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Memorandum and
Articles of Association, or a tender offer by the Company prior to a Business
Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO and any Ordinary Shares underlying the Private
Units; (iv) “IPO Shares” shall mean the Ordinary Shares issued in the Company’s
IPO; (v) “Private Units” shall mean (x) the Units purchased in the private
placement taking place simultaneously with the consummation of the Company’s IPO
and (y) the additional Units that may be purchased in connection with the
exercise of the over-allotment option by the underwriters in the IPO as
described in the Registration Statement; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO will be deposited.

 

7

 

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attn: Jason Simon

Fax No.: (703) 749-1301

 

If to the Company:

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

Attn: Wenhui Xiong, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature Page Follows]

 

8

 

 

  Sincerely,         By: /s/ H. David Sherman     Name of Insider: H. David
Sherman

 

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 



9

 

 

February 13, 2020

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Newborn
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, $.001 par
value (the “Ordinary Shares”), one redeemable warrant, each warrant entitling
its holder to purchase one-half (1/2) of one Ordinary Share at an exercise price
of $11.50 per full share (the “Warrants”), and one right to receive one-tenth
(1/10) of one Ordinary Share (the “Rights”). Certain capitalized terms used
herein are defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

2. (a) Unless the Company’s shareholders are previously given the option to
redeem their shares in connection with amending applicable documents to extend
the time that the Company has to complete a Business Combination and the Company
fails to consummate a Business Combination within 12 months from the closing of
the Company’s IPO (or, in the event that the Company extended the period of time
to consummate a business combination up to two times, each by an additional
three months, up to 18 months from the closing of the Company’s IPO), the
undersigned shall take all reasonable steps to (i) cause the Trust Fund to be
liquidated and distributed to the holders of the IPO Shares and (ii) cause the
Company to liquidate as soon as reasonably practicable.

 

10

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Warrants or Rights underlying the Private Units,
all of which will terminate on the Company’s liquidation.

 

3. The undersigned will escrow all of his, her or its Insider Shares pursuant to
the terms of a Stock Escrow Agreement, which the Company will enter into with
the undersigned and an escrow agent acceptable to the Company.

 

4. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Units will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

11

 

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination; provided that the
Company shall be allowed to repay working capital loans made by the undersigned
to the Company in cash upon consummation of the Business Combination.
Notwithstanding the foregoing, the undersigned and any affiliate of the
undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 

9. The undersigned agrees to be a director of the Company until the earlier of
the consummation by the Company of a Business Combination or the liquidation of
the Company. The undersigned’s biographical information previously furnished to
the Company and the Representative is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

12

 

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

13

 

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

14

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement [and to serve
as a Director and/or officer of the Company].

 



15

 

 

11. The undersigned hereby waives his, her or its right to exercise redemption
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek redemption with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Memorandum and
Articles of Association, or a tender offer by the Company prior to a Business
Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO and any Ordinary Shares underlying the Private
Units; (iv) “IPO Shares” shall mean the Ordinary Shares issued in the Company’s
IPO; (v) “Private Units” shall mean (x) the Units purchased in the private
placement taking place simultaneously with the consummation of the Company’s IPO
and (y) the additional Units that may be purchased in connection with the
exercise of the over-allotment option by the underwriters in the IPO as
described in the Registration Statement; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO will be deposited.

 

16

 

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attn: Jason Simon

Fax No.: (703) 749-1301

 

If to the Company:

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

Attn: Wenhui Xiong, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature Page Follows]

 

17

 

 

  Sincerely,         By: /s/ Jianzhong Lu     Name of Insider: Jianzhong Lu

 

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 



18

 

 

February 13, 2020

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Newborn
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, $.001 par
value (the “Ordinary Shares”), one redeemable warrant, each warrant entitling
its holder to purchase one-half (1/2) of one Ordinary Share at an exercise price
of $11.50 per full share (the “Warrants”), and one right to receive one-tenth
(1/10) of one Ordinary Share (the “Rights”). Certain capitalized terms used
herein are defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

2. (a) Unless the Company’s shareholders are previously given the option to
redeem their shares in connection with amending applicable documents to extend
the time that the Company has to complete a Business Combination and the Company
fails to consummate a Business Combination within 12 months from the closing of
the Company’s IPO (or, in the event that the Company extended the period of time
to consummate a business combination up to two times, each by an additional
three months, up to 18 months from the closing of the Company’s IPO), the
undersigned shall take all reasonable steps to (i) cause the Trust Fund to be
liquidated and distributed to the holders of the IPO Shares and (ii) cause the
Company to liquidate as soon as reasonably practicable.

 

19

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Warrants or Rights underlying the Private Units,
all of which will terminate on the Company’s liquidation.

 

3. The undersigned will escrow all of his, her or its Insider Shares pursuant to
the terms of a Stock Escrow Agreement, which the Company will enter into with
the undersigned and an escrow agent acceptable to the Company.

 

4. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Units will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

20

 

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination; provided that the
Company shall be allowed to repay working capital loans made by the undersigned
to the Company in cash upon consummation of the Business Combination.
Notwithstanding the foregoing, the undersigned and any affiliate of the
undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 

9. The undersigned agrees to be a director of the Company until the earlier of
the consummation by the Company of a Business Combination or the liquidation of
the Company. The undersigned’s biographical information previously furnished to
the Company and the Representative is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

21

 

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

22

 

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

23

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement [and to serve
as a Director and/or officer of the Company].

 



24

 

 

11. The undersigned hereby waives his, her or its right to exercise redemption
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek redemption with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Memorandum and
Articles of Association, or a tender offer by the Company prior to a Business
Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO and any Ordinary Shares underlying the Private
Units; (iv) “IPO Shares” shall mean the Ordinary Shares issued in the Company’s
IPO; (v) “Private Units” shall mean (x) the Units purchased in the private
placement taking place simultaneously with the consummation of the Company’s IPO
and (y) the additional Units that may be purchased in connection with the
exercise of the over-allotment option by the underwriters in the IPO as
described in the Registration Statement; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO will be deposited.

 

25

 

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attn: Jason Simon

Fax No.: (703) 749-1301

 

If to the Company:

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

Attn: Wenhui Xiong, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature Page Follows]

 

26

 

 

  Sincerely,         By: /s/ Jianjun Nie     Name of Insider: Jianjun Nie

 

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 



27

 

 

February 13, 2020

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Newborn
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, $.001 par
value (the “Ordinary Shares”), one redeemable warrant, each warrant entitling
its holder to purchase one-half (1/2) of one Ordinary Share at an exercise price
of $11.50 per full share (the “Warrants”), and one right to receive one-tenth
(1/10) of one Ordinary Share (the “Rights”). Certain capitalized terms used
herein are defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

2. (a) Unless the Company’s shareholders are previously given the option to
redeem their shares in connection with amending applicable documents to extend
the time that the Company has to complete a Business Combination and the Company
fails to consummate a Business Combination within 12 months from the closing of
the Company’s IPO (or, in the event that the Company extended the period of time
to consummate a business combination up to two times, each by an additional
three months, up to 18 months from the closing of the Company’s IPO), the
undersigned shall take all reasonable steps to (i) cause the Trust Fund to be
liquidated and distributed to the holders of the IPO Shares and (ii) cause the
Company to liquidate as soon as reasonably practicable.

 

28

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Warrants or Rights underlying the Private Units,
all of which will terminate on the Company’s liquidation.

 

3. The undersigned will escrow all of his, her or its Insider Shares pursuant to
the terms of a Stock Escrow Agreement, which the Company will enter into with
the undersigned and an escrow agent acceptable to the Company.

 

4. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Units will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

29

 

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination; provided that the
Company shall be allowed to repay working capital loans made by the undersigned
to the Company in cash upon consummation of the Business Combination.
Notwithstanding the foregoing, the undersigned and any affiliate of the
undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 

9. The undersigned agrees to be a director of the Company until the earlier of
the consummation by the Company of a Business Combination or the liquidation of
the Company. The undersigned’s biographical information previously furnished to
the Company and the Representative is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

30

 

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

31

 

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

32

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement [and to serve
as a Director and/or officer of the Company].

 



33

 

 

11. The undersigned hereby waives his, her or its right to exercise redemption
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek redemption with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Memorandum and
Articles of Association, or a tender offer by the Company prior to a Business
Combination.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO and any Ordinary Shares underlying the Private
Units; (iv) “IPO Shares” shall mean the Ordinary Shares issued in the Company’s
IPO; (v) “Private Units” shall mean (x) the Units purchased in the private
placement taking place simultaneously with the consummation of the Company’s IPO
and (y) the additional Units that may be purchased in connection with the
exercise of the over-allotment option by the underwriters in the IPO as
described in the Registration Statement; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO will be deposited.

 

34

 

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attn: Jason Simon

Fax No.: (703) 749-1301

 

If to the Company:

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

Attn: Wenhui Xiong, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature Page Follows]

 

35

 

 

  Sincerely,         By: /s/ Li Wan     Name of Insider: Li Wan

 

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 



36

 

 

February 13, 2020

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Newborn
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, $.001 par
value (the “Ordinary Shares”), one redeemable warrant, each warrant entitling
its holder to purchase one-half (1/2) of one Ordinary Share at an exercise price
of $11.50 per full share (the “Warrants”), and one right to receive one-tenth
(1/10) of one Ordinary Share (the “Rights”). Certain capitalized terms used
herein are defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

2. (a) Unless the Company’s shareholders are previously given the option to
redeem their shares in connection with amending applicable documents to extend
the time that the Company has to complete a Business Combination and the Company
fails to consummate a Business Combination within 12 months from the closing of
the Company’s IPO (or, in the event that the Company extended the period of time
to consummate a business combination up to two times, each by an additional
three months, up to 18 months from the closing of the Company’s IPO), the
undersigned shall take all reasonable steps to (i) cause the Trust Fund to be
liquidated and distributed to the holders of the IPO Shares and (ii) cause the
Company to liquidate as soon as reasonably practicable.

 

37

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Warrants or Rights underlying the Private Units,
all of which will terminate on the Company’s liquidation.

 

3. In the event that the Company does not consummate a Business Combination and
must liquidate and its remaining net assets are insufficient to complete such
liquidation, the undersigned agrees to advance such funds necessary to complete
such liquidation and agrees not to seek recourse for such expenses.

 

4. The undersigned will escrow all of his, her or its Insider Shares pursuant to
the terms of a Stock Escrow Agreement, which the Company will enter into with
the undersigned and an escrow agent acceptable to the Company.

 

5. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Units will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

6. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

7. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

38

 

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination; provided that the
Company shall be allowed to repay working capital loans made by the undersigned
to the Company in cash upon consummation of the Business Combination.
Notwithstanding the foregoing, the undersigned and any affiliate of the
undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

9. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 

10. The undersigned’s FINRA Questionnaire previously furnished to the Company
and the Representative is true and accurate in all material respects. The
undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

39

 

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

40

 

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

41

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

11. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement [and to serve
as a Director and/or officer of the Company].

 



42

 

 

12. The undersigned hereby waives his, her or its right to exercise redemption
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek redemption with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Memorandum and
Articles of Association, or a tender offer by the Company prior to a Business
Combination.

 

13. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

14. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

15. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO and any Ordinary Shares underlying the Private
Units; (iv) “IPO Shares” shall mean the Ordinary Shares issued in the Company’s
IPO; (v) “Private Units” shall mean (x) the Units purchased in the private
placement taking place simultaneously with the consummation of the Company’s IPO
and (y) the additional Units that may be purchased in connection with the
exercise of the over-allotment option by the underwriters in the IPO as
described in the Registration Statement; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO will be deposited.

 

43

 

 

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attn: Jason Simon

Fax No.: (703) 749-1301

 

If to the Company:

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

Attn: Wenhui Xiong, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

17. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

18. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature Page Follows]

 

44

 

 

  Sincerely,

 

NeoGenesis Holding Co. Ltd.

        By: /s/ Wenhui Xiong     Name: Wenhui Xiong     Title: Chief Executive
Officer

 

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 



45

 

 

February 13, 2020

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Newborn
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
Chardan Capital Markets, LLC, as Representative (the “Representative”) of the
several underwriters named on Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, $.001 par
value (the “Ordinary Shares”), one redeemable warrant, each warrant entitling
its holder to purchase one-half (1/2) of one Ordinary Share at an exercise price
of $11.50 per full share (the “Warrants”), and one right to receive one-tenth
(1/10) of one Ordinary Share (the “Rights”). Certain capitalized terms used
herein are defined in paragraph 16 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

2. (a) Unless the Company’s shareholders are previously given the option to
redeem their shares in connection with amending applicable documents to extend
the time that the Company has to complete a Business Combination and the Company
fails to consummate a Business Combination within 12 months from the closing of
the Company’s IPO (or, in the event that the Company extended the period of time
to consummate a business combination up to two times, each by an additional
three months, up to 18 months from the closing of the Company’s IPO), the
undersigned shall take all reasonable steps to (i) cause the Trust Fund to be
liquidated and distributed to the holders of the IPO Shares and (ii) cause the
Company to liquidate as soon as reasonably practicable.

 

46

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his, her
or its Insider Shares including any shares underlying the Private Units
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Fund with respect to any Warrants or Rights underlying the Private Units,
all of which will terminate on the Company’s liquidation.

 

3. In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund.

 

4. The undersigned will escrow all of his, her or its Insider Shares pursuant to
the terms of a Stock Escrow Agreement, which the Company will enter into with
the undersigned and an escrow agent acceptable to the Company.

 

5. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Units will be subject to the transfer
restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

6. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

7. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

47

 

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and will not accept any
compensation or other cash payment prior to, or for services rendered in
connection with, the consummation of the Business Combination; provided that the
Company shall be allowed to repay working capital loans made by the undersigned
to the Company in cash upon consummation of the Business Combination.
Notwithstanding the foregoing, the undersigned and any affiliate of the
undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

9. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 

10. The undersigned agrees to be a director of the Company until the earlier of
the consummation by the Company of a Business Combination or the liquidation of
the Company. The undersigned’s biographical information previously furnished to
the Company and the Representative is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)He, she or it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) him, her or it, or any
partnership in which he or she was a general partner at or within two years
before the time of filing; or (ii) any corporation or business association of
which he or she was an executive officer at or within two years before the time
of such filing;

 

(b)He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his business or property, or any such partnership;

 

(c)He, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)He, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

48

 

 

(e)He, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him,
her or it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 11(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)He, she, or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)He, she, or it has never been the subject of, or a party to, any Federal,
State or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any Federal, State or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

49

 

 

(j)He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of the sale of the Units,
restrained or enjoined him, her or it from engaging or continuing to engage in
any conduct or practice: (i) in connection with the purchase or sale of any
security; (ii) involving the making of any false filing with the SEC or any
foreign regulatory agency with similar functions; or (iii) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;

 

(n)He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, Section 15(c) and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

50

 

 

(o)He, she or it has never filed (as a registrant or issuer), or been named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that was the subject of a refusal order, stop order, or order
suspending the Regulation A exemption, or is, currently, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued;

 

(p)He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the undersigned from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

11. The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement [and to serve
as a Director and/or officer of the Company].

 



51

 

 

12. The undersigned hereby waives his, her or its right to exercise redemption
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek redemption with respect to or otherwise sell, such shares in connection
with any vote to approve a Business Combination with respect thereto, a vote to
amend the provisions of the Company’s Amended and Restated Memorandum and
Articles of Association, or a tender offer by the Company prior to a Business
Combination.

 

13. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

14. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

15. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, contractual arrangement, share purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (ii) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (iii)
“Insider Shares” shall mean all of the Ordinary Shares of the Company acquired
by an Insider prior to the IPO and any Ordinary Shares underlying the Private
Units; (iv) “IPO Shares” shall mean the Ordinary Shares issued in the Company’s
IPO; (v) “Private Units” shall mean (x) the Units purchased in the private
placement taking place simultaneously with the consummation of the Company’s IPO
and (y) the additional Units that may be purchased in connection with the
exercise of the over-allotment option by the underwriters in the IPO as
described in the Registration Statement; (vi) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (vii) “Trust Fund” shall mean the trust fund into which a portion of the net
proceeds of the Company’s IPO will be deposited.

 

52

 

 

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

with a copy (which copy shall not constitute notice) to:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attn: Jason Simon

Fax No.: (703) 749-1301

 

If to the Company:

 

Newborn Acquisition Corp.

Room 801, Building C

SOHO Square, No. 88

Zhongshan East 2nd Road, Huangpu District

Shanghai, 200002 China

Attn: Wenhui Xiong, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 504-3013

 

17. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

18. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

[Signature Page Follows]

 

53

 

 



  Sincerely,         By: /s/ Wenhui Xiong     Name of Insider: Wenhui Xiong

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 

 

54

 

